—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered September 6, 1995, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record indicates the clear intent of the court to condition the promised sentence upon the defendant’s appearance on the date scheduled for sentencing. Because the defendant absconded and failed to appear on the scheduled date, the court was no longer bound by its promise and was free to impose a higher sentence (see, People v Gwynn, 201 AD2d 501; People v Gamble, 111 AD2d 869).
The defendant’s remaining contention is without merit. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.